                                  UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 19-3071-DMG (AFMx)                                            Date       May 3, 2019

Title Jessica Woodson, et al. v. Johnson & Johnson, et al.                                      Page      1 of 2

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                      NOT REPORTED
                 Deputy Clerk                                                    Court Reporter

   Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
            None Present                                                         None Present

Proceedings: IN CHAMBERS—ORDER REMANDING ACTION TO LOS ANGELES
             COUNTY SUPERIOR COURT

        On April 19, 2019, Defendants Johnson & Johnson and Johnson & Johnson Consumer
Inc. (the “Removing Defendants”) removed this action from Los Angeles County Superior
Court. [Doc. # 1.] Because Defendants have removed the action, they have the burden of
identifying the statutory basis of this Court’s removal jurisdiction. See Marin Gen. Hosp. v.
Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009). The only removal statute
Defendants identify is 28 U.S.C. section 1452, see Removal Notice at 2 [Doc. # 1], which
provides in pertinent part that “[t]he court to which such claim or cause of action is removed may
remand such claim or cause of action on any equitable ground,” see 28 U.S.C. § 1452(b)
(emphasis added). This statute “affords an unusually broad grant of authority,” under which the
Court may remand if “any one of the relevant factors” counsels in favor of doing so. See
Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 311 (C.D. Cal. 2010)
(quoting In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761 (S.D. Cal. 2007)).

        Assuming arguendo that the Court has removal jurisdiction under 28 U.S.C. section
1452(a), the Court exercises its discretion to remand this action to state court. The Removing
Defendants intend to force Plaintiff to litigate her claims in a distant forum (i.e., the District of
Delaware), even though she is a California resident. See Removal Notice at ¶ 7 [Doc. # 1];
Compl. at ¶ 1 [Doc. # 1-2]. Her claims have been pending in state court for nearly two years,
and that court has already coordinated Plaintiff’s action with many other similar actions to ensure
that they are adjudicated efficiently and avoid inconsistent rulings. See Compl. at 9 [Doc. # 1-
2];1 Removal Notice at ¶¶ 5–6, 8 [Doc. # 1]. Further, comity also weighs in favor of remand, as
Plaintiff brings only state law claims against Defendants. See Second Am. Master Compl. at 1
[Doc. # 1-3]; W. Helicopters v. Hiller Aviation, 97 B.R. 1, 6 (E.D. Cal. 1988) (“A state court is
better able to hear and determine a suit involving questions of state law than is a bankruptcy
court.”). It follows that equitable grounds counsel in favor of remanding this action to state

        1
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT                 JS-6 / REMAND
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.     CV 19-3071-DMG (AFMx)                                   Date     May 3, 2019

Title Jessica Woodson, et al. v. Johnson & Johnson, et al.                          Page     2 of 2

court. See, e.g., In re TIG Ins. Co., 264 B.R. 661, 665–66 (C.D. Cal. 2001) (“These [equitable]
factors have included, among other things, judicial economy, comity and respect for state law
decision-making capabilities, the impact that remand would have upon the orderly administration
of the debtor’s bankruptcy case, the effect of bifurcating claims and parties to an action and the
possibilities of inconsistent results, the predominance of state law issues and nondebtor parties,
and the extent of any prejudice to nondebtor parties.”).

         For these reasons, the Court REMANDS this action to Los Angeles County Superior
Court.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
